Citation Nr: 0420752	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-26 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO granted entitlement to service connection for 
PTSD with assignment of a 10 percent evaluation effective 
December 27, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in June 2003; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The veteran was examined by VA in February 2003 to ascertain 
whether he had PTSD in connection with his original claim of 
service connection therefor.  However, the examiner clearly 
recorded on the examination report that the claims file had 
not been made available for review in conjunction with the 
examination.

The fact that the February 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.




Further review of the evidentiary record discloses that the 
veteran failed to report for a scheduled VA examination to 
ascertain the current nature and extent of severity of PTSD 
pursuant to his claim for increased evaluation.

The veteran's attendant therapist, a VA psychiatrist, has 
written letters in support of the veteran's claim that PTSD 
is more disabling than currently evaluated.

A contemporaneous, comprehensive VA psychiatric examination 
of the veteran would materially assist in the adjudication of 
his appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD during the prior 
year.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).


5.  The VBA AMC should arrange for the 
veteran to be examined by a specialist in 
psychiatry for purpose of ascertaining 
the current nature and extent of severity 
of his service-connected PTSD.

The claims file, the criteria for rating 
PTSD under 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by schizophrenia, undifferentiated type.  
If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder.  All 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable, and address the rating 
criteria where possible in his 
evaluation/clinical assessment of PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for PTSD.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged" ratings).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial  increased evaluation, and may result in 
its denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


